                    Case 19-11240-LSS           Doc 228       Filed 06/27/19         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :       Chapter 11
                                                       :
FTD Companies, Inc., et al.,1                          :       Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :       (Jointly Administered)
                                                       :
                                                                Re: Docket No. 18
                                                       :

                                       NOTICE OF WITHDRAWAL

          PLEASE TAKE NOTICE that on June 3, 2019, the debtors and debtors-in-possession in

 the above-captioned cases (collectively, the “Debtors”) filed the Motion of the Debtors for

 Interim and Final Orders (I) Establishing Notice and Objection Procedures for Transfers of

 Equity Securities, (II) Establishing a Record Date for Notice and Sell-Down Procedures for

 Trading in Claims Against the Debtors’ Estates, and (III) Granting Related Relief [Docket No.

 18] (the “Motion”).

          PLEASE TAKE FURTHER NOTICE that, the Debtors withdraw the Motion without

 prejudice.




 1
          The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
          Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
          (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
          Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
          Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
          Drive, Downers Grove, IL 60515.



 RLF1 21471210v.1
                   Case 19-11240-LSS   Doc 228   Filed 06/27/19     Page 2 of 2



Dated: June 27, 2019                      Respectfully submitted,
       Wilmington, Delaware

                                           /s/ Megan E. Kenney
                                          Daniel J. DeFranceschi (No. 2732)
                                          Paul N. Heath (No. 3704)
                                          Brett M. Haywood (No. 6166)
                                          Megan E. Kenney (No. 6426)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 N. King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701
                                          Email: defranceschi@rlf.com
                                                  heath@rlf.com
                                                  haywood@rlf.com
                                                  kenney@rlf.com

                                                 -and-

                                          Heather Lennox (admitted pro hac vice)
                                          Thomas A. Wilson (admitted pro hac vice)
                                          JONES DAY
                                          901 Lakeside Avenue
                                          Cleveland, Ohio 44114
                                          Telephone: (216) 586-3939
                                          Facsimile: (216) 579-0212
                                          Email: hlennox@jonesday.com
                                                 tawilson@jonesday.com

                                          Brad B. Erens (admitted pro hac vice)
                                          Caitlin K. Cahow (admitted pro hac vice)
                                          JONES DAY
                                          77 West Wacker
                                          Chicago, Illinois 60601
                                          Telephone: (312) 782-3939
                                          Facsimile: (312) 782-8585
                                          Email: bberens@jonesday.com
                                                  ccahow@jonesday.com

                                          PROPOSED ATTORNEYS FOR DEBTORS
                                          AND DEBTORS IN POSSESSION




RLF1 21471210v.1
